Harrison, C. J.
The papers and documents herein have been filed in this court, in purposed error proceeding, in which there was sought the reversal of the judgment of the district court of Dawes county by which relators’ application for the issuance of a writ of mandamus was denied and dismissed. In what is presumably the journal entry of the *417trial and the resultant adjudication of tbe issues presented there is a statement that a motion for a new trial was filed and passed upon,- but no such pleading appears in the papers filed in this court. Furthermore — and this is of vital importance — the papers filed here are not authenticated by the certificate of the clerk of the trial court, as required by statute, as copies or in whole a transcript of the record of the proceedings in such court. This is a fatal omission; for that there be an authenticated record of the proceedings in the district court filed with a petition in error in the supreme court is jurisdictional, and if lacking, the petition in error will be dismissed. (Otis v. Butters, 46 Neb. 492; Moore v. Waterman, 40 Neb. 498; McDonald v. Grabow, 46 Neb. 406; Union P. R. Co. v. Kinney, 47 Neb. 396; Wachsmuth v. Orient Ins. Co. of Hartford, 49 Neb. 590; Einspahr v. Exchange Nat. Bank of Hastings, 49 Neb. 557.)
Dismissed.